DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on December 11, 2020.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest beamform a second intermediate signal from second wireless signals arriving at said plurality of antennas from a second direction of arrival and concentrate the second intermediate signal into a different beam port of said multiple beam ports; wherein the second wireless signals are multi-path versions of the first wireless signals; and said receiver being configured to combine said first and second intermediate signals into a single data stream using maximum ratio combining., as recited in independent claims 1 and 9.
With regards to claims 1 and 9, the closest prior art reference of record, Adams et al. (US Publication 2009/0322608), discloses a beamformer for use in processing signals received, or transmitted, by a first antenna element, the beamformer comprising a first set of ports and a second set of ports, wherein the first set of ports is connected to at least two antenna elements including said first antenna element and the second set of ports is connected to a connecting port, wherein the beamformer is arranged to generate at least first and second output beams from signals received from the at least two antenna elements and to transform signals received via the second set of ports into signals for transmission by the at least two antenna elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472